          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


KAREN NELSON, et al.,                      )
                                           )
                     Plaintiffs,           )
                                           )
-vs-                                       )   Case No. CIV-19-647-F
                                           )
BEREXCO LLC, et al.,                       )
                                           )
                     Defendants.           )

                                      ORDER

       The court is in receipt of International Energy Corporation’s Notice of
Bankruptcy, filed July 19, 2019 (doc. no. 21). The notice advises that a voluntary
petition for chapter 11 bankruptcy was filed for International Energy Corporation on
June 3, 2019. The bankruptcy case is pending in the United States Bankruptcy Court
for the Northern District of Oklahoma, Case No. 19-bk-11142.
       The record before the court also reflects that a Notice of Bankruptcy was filed
as to White Star Petroleum, LLC. Ex. 8 to doc. no. 1. The notice advises that an
involuntary petition for chapter 11 bankruptcy was filed against White Star
Petroleum, LLC, on May 24, 2019. The bankruptcy case is pending in the United
States Bankruptcy Court for the Western District of Oklahoma, Case No. 19-12145.
The notice also advises that a voluntary petition for chapter 11 bankruptcy was filed
by White Star Petroleum, LLC in the United States Bankruptcy Court for the District
of Delaware, Case No. 19-11182-BLS, on May 28, 2019.
       Plaintiffs’ action against defendants, International Energy Corporation and
White Star Petroleum, LLC, is therefore stayed pursuant to 11 U.S.C. § 362.
        While section 362 of Title 11 extends the stay provisions of the Bankruptcy
Code to the “debtor,” the rule followed in the Tenth Circuit and by the majority of
other circuit courts is that the stay provision does not extend to the debtor’s co-
defendants. See, Fortier v. Dona Anna Plaza Partners, 747 F.2d 1324, 1330 (10th
Cir. 1984). A narrow exception to this rule has been recognized, see, A.H. Robins
Co., Inc. v. Piccinin, 788 F.2d 994, 999 (4th Cir.), cert. denied, 479 U.S. 876 (1986),
but there is no indication in the notice that the remaining defendants would fall
within the exception. Therefore, until otherwise notified, plaintiffs’ action continues
as against the remaining defendants.
        IT IS SO ORDERED this 23rd day of August, 2019.




19-0647p002.docx




                                          2
